Citation Nr: 0947258	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for damage to the left kidney, claimed as a result of 
radiation treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to April 1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In November 2009 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to compensation under 
38 U.S.C.A. § 1151 on the basis of damage to his left kidney, 
claimed as a result of radiation treatment administered to 
the Veteran in connection with prostate cancer.  The Veteran 
filed his claim in March 2006.

For claims received after October 1, 1997, compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
Veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonable foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care of medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2). 

The Board notes that the question of whether the Veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The Court has held 
that a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999). 

During his November 2009 hearing before a Veterans Law Judge 
the Veteran insisted that an intern made some record of the 
possible damage to the Veteran's kidney being due to the 
radiation treatment received.  While the Veteran stated that 
VA has a copy of this report the Board has thoroughly 
reviewed the claims file and has found nothing similar to 
what the Veteran described.  The transcript from the 
Veteran's hearing is unclear as to whether this report was 
created while the Veteran was being treated at the Dallas VA 
Medical Center or after the Veteran filed his claim.  The 
Veteran did clearly state that he provided a copy of the 
report to his primary care physician at the VA Outpatient 
Clinic in Austin.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5105, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Inasmuch as VA is on notice of the 
potential existence of additional records VA must attempt to 
obtain them prior to any further appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and request that he provide as much 
information as possible about the report 
he mentioned during his hearing before the 
undersigned Veterans Law Judge.  The 
RO/AMC should also ask the Veteran to 
identify all medical providers who have 
treated him for his claimed disorder. 

2.  After receiving this information and 
any necessary releases, the RO/AMC should 
take any necessary steps to locate and 
obtain a copy of all medical records 
pertaining to the Veteran's treatment that 
are not already of record and may be 
relevant to the Veteran's claim, 
including, at a minimum, contacting the 
physician at the Austin VA Outpatient 
Clinic mentioned by the Veteran as having 
been provided a copy of the report in 
question and requesting that the physician 
provide a copy of all records she may have 
in her possession regarding the Veteran.  

3.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford them the applicable opportunity to 
respond.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



